Citation Nr: 0702896	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-01 319	)	DATE
	)
	)

On appeal from a Decision Certified by the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a benign lung tumor, status post thoracotomy.

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling. 

4.  Whether the rating reduction from 10 percent to a 
noncompensable evaluation for a bilateral hearing loss, 
effective December 1, 2004, was proper, to include 
entitlement to an increased rating for a bilateral hearing 
loss, rated 10 percent prior to December 1, 2004.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
August 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Evidence added to the record since the February 2002 
rating decision as to the issue of a benign lung tumor, 
status post thoracotomy is either cumulative or redundant of 
the evidence of record or does not raise a reasonable 
possibility of substantiating the claim.

3.  The veteran's PTSD manifests by some mild symptoms, but 
he generally functions fairly well, and enjoys some 
meaningful interpersonal relationships. 

4.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable legal authority, is assigned a single 
10 percent disability rating.  

5.  The RO's decision to reduce the veteran's evaluation for 
bilateral hearing loss from 10 percent disabling to a 
noncompensable rating was supported by the evidence contained 
in the record at the time of the reduction and was made in 
compliance with applicable due process laws and regulations.

6.  Pursuant to the May 2004 VA audiometric examination, the 
veteran's right ear hearing acuity is at Level II and his 
left ear is at Level I.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and a 
claim of entitlement to service connection for a benign lung 
tumor, status post thoracotomy may not be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for PTSD disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.20, 4.130, Diagnostic Code 9411 (2006).  

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002, 2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006). 

4.  The August 2004 rating decision reducing the disability 
rating for bilateral hearing loss from 10 percent disabling 
to noncompensable was in accordance with the law, and the 
veteran is not entitled to restoration of a 10 percent 
disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.105, 3.344, 4.85, Diagnostic Code 6100 (2006).

5.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss prior to December 1, 2004 have not 
been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that on several 
occasions, the veteran was provided with information 
regarding VCAA, including in December 2003.  

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  The 
December 2003 VCAA letter offered the veteran the opportunity 
to submit medical evidence demonstrating increased severity 
as to his service connected disabilities and also defined new 
and material evidence to include providing examples of the 
types of evidence needed to reopen his claim for a benign 
lung tumor, status post thoracotomy.  That same letter 
informed the veteran of the actions VA was taking to secure 
additional records he identified.  Examinations were 
scheduled to access his disabilities.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  However, in the instant case, as the veteran's claims 
are being denied, no disability rating or effective date will 
be assigned and, as set forth below, there can be no 
possibility of prejudice to the veteran.

In his July 2004 notice of disagreement, the veteran 
generally asserted disagreement with the RO's decision.  In 
his substantive appeal, he generally claimed that notice and 
his VA examinations had been inadequate.  The adequacy of the 
notice has been addressed above.  The Board also notes that 
the veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In particular with regard to the adequacy of the May 
2004 examinations, the Board notes that the report of 
examinations reflect that the VA examiners recorded the past 
medical history, noted the veteran's current complaints, 
conducted appropriate physical/mental examinations, and 
offered an assessment which included opinions regarding the 
severity of the pertinent disorders, etc.  For these reasons, 
the Board finds that the examinations are adequate for rating 
purposes.  

New and Material Evidence

The claim for entitlement to service connection for a benign 
lung tumor was previously in February 2002 on the basis that 
no chronic lung disorder was present in service, or within a 
year after service separation, and was not the result of 
exposure to herbicides.  Inasmuch as the veteran did not 
perfect a timely appeal, the RO's decision became final.  38 
U.S.C.A. § 7105. 

In October 2003, the veteran , in pertinent part, requested 
that his claim for service connection for a lung disorder be 
reopened.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  A claimant may reopen 
a finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C. 501, 5103A(f), 5108) 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2006).

At the time of the prior denial, evidence of record included 
service medical records as well as treatment records 
associated with removal of a benign lung tumor in 1999.  The 
veteran's exposure to herbicides in Vietnam was conceded.  
However, it was determined that the benign lung tumor was not 
manifest in service or to a compensable degree within the 
applicable presumptive period nor was it associated with 
exposure to herbicides.   

In the context of the current claim, the veteran has 
essentially submitted duplicate 
hospital records from 1999 along with his own assertions to 
the effect that there is an alleged association between the 
claimed disorder and his military service to include exposure 
to herbicides.  VA outpatient treatment records dated after 
February 2002 include the veteran's complaints of lung pain.  
Records reflect that in September 2001, he fell off a ladder, 
striking his left ribs on a tool box.  Later that month, 
musculoskeletal pain due to the injury was noted.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

The other evidence submitted is cumulative of the evidence 
already of record.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).  The evidence still does not suggest 
that a benign lung tumor was manifest in service or to a 
compensable degree within the applicable presumptive period 
or that it was associated with exposure to herbicides.  The 
Board concludes that the evidence does not raise a reasonable 
possibility of substantiating the claim or, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  As 
"new and material" was not received, the appellant's claim is 
not reopened.

Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The present level of disability is of primary concern where 
service connection has been established and an increase in 
the disability rating is at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1996).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 




PTSD

Service connection was established for PTSD, evaluated as 10 
percent disabling, pursuant to a May 2003 rating.  As noted 
above, the present appeal stems from a June 2004 rating that 
continued the assigned evaluation.  


VA outpatient treatment records are associated with the 
claims folder.  In October 2001, he was seen for complaints 
of depression.  In April 2003, he complained of difficulty 
sleeping.  A May 2003 psychology note reported the veteran's 
sleep problems, and his "firefight" nightmares.  He allowed 
that medication had helped improve his sleep.  The 
psychologist noted that the veteran was alert and oriented 
times four.  His affect was somewhat constricted and 
irritable.  He requested some supportive therapy.  In July 
2003, he was seen for supportive therapy.  He reported 
continued sleep problems, a preference for social isolation, 
intrusive thought and memories of service.  The examiner 
described the veteran's affect as generally euthymic, with 
some irritability.  No suicidal/homicidal ideation was noted, 
and positive future plans were discussed.  Supportive therapy 
sessions in October and December 2003 were essentially 
similar.  The veteran reported vague suicidal ideation with 
no plan, and no homicidal ideation.  

The veteran was afforded a VA examination in May 2004, at 
which time he was 71 years old.  The examiner reviewed the 
veteran's medical history and noted that he had been 
previously examined in October 2002, at which time his 
condition was assessed as mild.  On mental examination, he 
had good personal hygiene and grooming.  He was alert and 
cooperative.  Eye contact, motor activity, mannerisms and 
facial expressions were normal.  Mood was euthymic with full 
affect.  He reported difficulty sleeping along with bad 
memories of Vietnam, which problems increased with 9/11 and 
new of Iraq.  The examiner noted that his symptoms continued 
to be regarded as mild.  He had been married for seven years 
and no marital difficulties were reported.  He admitted to no 
"true" friends, but had several acquaintances.  He enjoyed 
going to concerts and other social activities involving 
music.  He also visits with his daughter.  There was no 
impairment in thought or communication processes.  Diagnosis 
was PTSD.  Global Assessment of Functioning (GAF) was 
reported as 61, which was reported as equal to mild to 
moderate functional impairment.  

PTSD is rated under the general rating criteria for mental 
disorders, which provides:

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2006).

The Board acknowledges that determining one's social and 
industrial impairment involves judgment and is less than an 
exact science.  The Board, while taking into consideration 
the veteran's assertions and complaints, must be guided by 
the medical examiner's findings and impressions.  Above all, 
it is the examiner's overview that is most determinative in 
deciding the case.  The GAF score provided by the examiner, 
representing psychological, social and occupational 
functioning, is very helpful and highly probative.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  A GAF score of 61, which 
was assigned in this case, indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

In reviewing the record, it becomes evident that the 
veteran's service-connected PTSD remains symptomatic but is 
productive of only a mild impairment.  Although he does have 
some difficulties sleeping, it is observed that he generally 
functions fairly well, and even enjoys some meaningful 
interpersonal relationships.  He apparently has no trouble 
being in crowds, as he admitted to enjoying music concerts.  
The veteran has not described depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, or mild memory loss.  Although he 
complained of sleep disturbance, he agreed that medication 
had resulted in improvement of this condition.  In this case, 
the PTSD disability more closely approximates the assigned 10 
percent evaluation rather than a 30 percent or higher 
evaluation because he does not demonstrate the level of 
disability approximating occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks despite or even more severe 
symptomatology.  Accordingly the preponderance of the 
evidence is against the claim.  

Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003 to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2006).  The present appeal for a higher 
rating for tinnitus was filed in October 2003 and is governed 
by the revised regulation adopted in June 2003.

Nevertheless, recent legal history of tinnitus claims is also 
instructive as to adjudicating the current claim.  In Smith 
v. Nicholson, 19 Vet. App. 63 (2005), the U. S. Court of 
Appeals for Veterans Claims (Court or Veterans Court) 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  Recently, the Federal Circuit reversed the 
Veterans Court's decision in Smith, and affirmed VA's long-
standing interpretation of Diagnostic Code 6260 as 
authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, the VA's longstanding 
interpretation that a single 10 percent disability rating is 
the maximum rating available under Diagnostic Code 6260, 
regardless of whether the tinnitus is perceived as unilateral 
or bilateral is a settled matter.

In view of the foregoing, the Board concludes that a rating 
in excess of 10 percent for his service-connected tinnitus 
must be denied.  As the disposition of this claim is based on 
the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Bilateral Hearing Loss

Initially, the Board notes this claim originated as a claim 
for an increased rating.  Later it evolved into a rating 
reduction and, necessarily, a claim for a restoration of a 
benefit.  

Although the regulatory requirements under 38 C.F.R. § 
3.344(a) and (b) apply only to reductions of ratings that 
have been in effect for five or more years, the Court has 
held that several general regulations are applicable to all 
rating reduction cases, regardless of whether the rating at 
issue has been in effect for five or more years.  The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction case requires ascertaining "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c).  

The Board notes that the evidence does not indicate, nor does 
the veteran contend, noncompliance with the procedural 
requirements for rating reductions.  See 38 C.F.R. § 
3.105(e).  The Board will address the propriety of the 
reduction along with the increased rating claim.  

In this case, VA records show that service connection was 
established for bilateral hearing loss (noncompensable) from 
August 1974.  The veteran was first awarded a compensable 
evaluation pursuant to a February 2002 rating.  A 10 percent 
rating was assigned effective from February 1, 2001.  The 10 
percent ratings was in effect less than 5 years.  Thus, 
various provisions of 38 C.F.R. § 3.344, pertaining to 
stabilization of disability ratings do not apply; 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c) (2006).

In August 2003, the veteran underwent a VA audiology 
examination.  

On the authorized audiological evaluation in, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
15
45
55
60
80
60
LEFT
10
25
55
55
75
52

Speech audiometry revealed speech discrimination ability of 
80 percent in the right ear and of 88 in the left ear.

Pursuant to the veteran's October 2003 claim for increased 
rating for bilateral hearing loss inter alia, the veteran was 
afforded a VA audiological examination in May 2004.  At that 
time, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
15
40
50
60
75
56
LEFT
20
30
50
55
65
50

Speech audiometry testing revealed speech recognition ability 
of 88 percent in the right ear and 94 percent in the left 
ear.

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations for defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85 (2006).



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 





Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Bett
er  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. §§ 4.85, 4.86 (2006)


The results of the August 2003 VA audiological examination 
demonstrate that the veteran had an average pure tone 
threshold of 60 decibels in his right ear, 52 decibels in his 
left ear, with speech recognition of 80 percent in his right 
ear and 88 percent in his left ear.  Evaluating this test 
score based on Table VI, the veteran's right ear hearing 
acuity is at Level IV and his left ear is at Level II.  This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, does not support a rating in excess of 10 
percent or, for that matter, even a compensable evaluation.

Likewise, the results of the May 2004 VA audiological 
examination demonstrate that the veteran had an average pure 
tone threshold of 56 decibels in his right ear, 50 decibels 
in his left ear, with speech recognition of 88 percent in his 
right ear and 94 percent in his left ear.  Evaluating this 
test score based on Table VI, the veteran's right ear hearing 
acuity is at Level II and his left ear is at Level I.  This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, does not support a rating in excess of 10 
percent or, for that matter, even a compensable evaluation.

Accordingly, the previously assigned 10 percent disability 
evaluation was no longer supported, and, in accordance with 
the medical evidence, a rating reduction was contemplated.  
Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  38 
C.F.R. § 3.105(e) (2006).

VA records show the veteran was notified of a proposed 
reduction for bilateral hearing loss from 10 percent to a 
noncompensable rating by correspondence dated June 21, 2004.  
No evidence was received from the veteran, and, in an August 
2004 rating decision, the rating was properly reduced 
effective from December 1, 2004.

Based upon the evidence of record, the Board finds the proper 
procedures for a rating reduction under Diagnostic Code 6100 
were followed.  VA outpatient treatment records as well as 
service department records have been reviewed.  None of these 
records show findings demonstrating that a compensable 
evaluation is currently warranted.  The veteran is properly 
assigned a noncompensable evaluation for bilateral hearing 
loss.  Therefore, the rating reduction for service-connected 
bilateral hearing loss from 10 percent to a noncompensable 
rating was proper.

Accordingly, the Board finds that a preponderance of the 
available evidence at the time of the August 2004 rating 
decision (which implemented the proposed reduction) fully 
supported the RO's conclusion that an improvement in the 
veteran's hearing disability had occurred.  Hence, the 
symptomatology and manifestations of the veteran's bilateral 
hearing loss did not meet the criteria for a compensable 
rating under Diagnostic Code 6100.  Accordingly, the RO's 
decision to reduce the veteran's evaluation for bilateral 
hearing loss from 10 percent disabling to a noncompensable 
rating was supported by the evidence contained in the record 
at the time of the reduction and was made in compliance with 
applicable due process laws and regulations, and the 
preponderance of the evidence is against any higher 
evaluation. 

Conclusion

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
any service-connected disorder, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   




ORDER

New and material evidence was not received to reopen 
entitlement to service connection for a benign lung tumor, 
status post thoracotomy, to include as due to herbicide 
exposure; the appeal is denied.

Entitlement to increased evaluation for PTSD is denied. 

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.

Restoration of a 10 percent evaluation for bilateral hearing 
loss is denied.

Entitlement to increased (compensable) evaluation for 
bilateral hearing loss is denied. 



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


